Citation Nr: 1608473	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to July 3, 2012, for the assignment of a 70 percent rating for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.
 
2.  Entitlement to an effective date prior to July 3, 2012, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in part, increased the Veteran's PTSD disability rating to a 70 percent evaluation, effective July 3, 2012 and granted entitlement to a TDIU, effective July 3, 2012. 

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

In June 2015, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  On September 30, 2010, the RO received the Veteran's request for service connection for a psychiatric disability.

2.  The first evidence that the Veteran's psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder disability met the criteria for a 70 percent rating (entitlement arose) was a July 3, 2012 VA treatment report.

3.  Prior to July 3, 2012 the Veteran's service-connected PTSD was not manifested by symptoms consistent occupational and social impairment with deficiencies in most areas nor was total occupational and social impairment shown.

4.  Prior to July 3, 2012, the Veteran was service connected for PTSD (50 percent) and tinnitus (10 percent).  He had a combined rating of 60 percent from September 30, 2010. 
 
5. The Veteran did not meet the schedular criteria for TDIU prior to July 3, 2012, and the evidence during this period does not suggest that his service-connected disabilities rendered him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 3, 2012 for the grant of a 70 percent rating for a psychiatric disability, to include PTSD and major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.400 (2015).
 
 2.  The criteria for an award of a TDIU prior to July 3, 2012 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, in a February 2012, prior to the date of the issuance of the appealed July 2012 rating decision, the RO explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of January 2011, March 2011 and April 2012 VA examinations.  The January 2011, March 2011 and April 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the January 2011, March 2011 and April 2012 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the June 2015 Board remand instructions, the RO underwent development to determine the Veteran's self-employment occupational status between September 2010 and July 2012.  Accordingly, the Board finds that the RO substantially complied with the June 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Earlier Effective Date Laws and Regulations

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o) (1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199. The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b) (2).

A January 2012 rating decision granted the Veteran service connection for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder, effective September 30, 2010, the date the Veteran's claimed was received.

The Veteran filed an application for TDIU received by the VA on February 10, 2012.

In a May 2012 rating decision, the RO, in part, denied entitlement to a TDIU.

In a statement received by the VA on June 21, 2012, the Veteran filed a notice of disagreement (NOD) with the May 2012 rating decision.

As noted above, in a July 2012 rating decision, the RO awarded a 70 percent rating for the psychiatric disability and granted TDIU, both effective July 3, 2012.  The rating decision noted that July 3, 2012 was the date that it was factually ascertainable that an increase in his PTSD disability occurred, the date that the Veteran met the scheduler requirement for a TDIU and the date that the evidence showed he was unable to secure or follow a substantially gainful occupation.

In an August 2012 NOD, the Veteran contended that he was entitled to an earlier effective date for the increased rating and for TDIU. 

As noted by the Board in its June 2015 remand, the effective dates of the increased 70 percent rating and TDIU could potentially be made retroactive to the date of award of service connection for his acquired psychiatric disability (September 30, 2010) because what is presented to the Board, in essence, is a notice of disagreement with the initial rating assigned by the January 2012 rating decision.  

Factual Background

A November 2006 VA treatment note reported that the Veteran was "currently working on commission" using his real estate and stock broker license.  A GAF score of 65 was assigned.

A December 2006 treatment note reported that the Veteran was an unemployed investment adviser.

A December 2008 VA treatment report assigned a GAF score of 60.

A March 9, 2009 VA treatment note by a VA psychiatrist indicated that the Veteran reported having high stress due to unemployment.  On examination, he had normal speech and his mood was only mildly anxious without any significant degree of depression, mood irritability or mood cycling.  He continued to have some PTSD nightmares and daytime flashbacks.  The rate, amount, flow and syntax of his thinking were normal.  His thought content was mood-congruent without suicidal ideation, delusions, hallucinations or perceptual disturbances.

A July 2009 VA treatment note reported that the Veteran was oriented times 4 and denied suicidal ideation.  It was noted that the Veteran was co-owner of the magazine San Diego Woman which he started with his significant other.  He also joined his partner to work on a real estate investment fund.  A GAF score of 65 was assigned.

A September 2010 VA social worker report noted that the Veteran indicated that he was homeless and unemployed with his only income coming from Social Security benefits.

The Veteran underwent a VA examination in January 2011.  It was noted that he had a good relationship with his two brothers.  He was divorced but had a good relationship with his 2 children.  He was self-employed as a financial planner and real estate adviser from 1968 to 2004.  The examiner noted that the Veteran's business collapsed due to the financial environment in 2004.  His unemployment was not due to the effects of his mental condition, but rather due to the financial conditions of the country.  The Veteran had difficulty falling and staying asleep, irritability, outbursts of anger, exaggerated startle response, difficulty concentrating and hypervigilance.  On examination he was oriented to time, person and place.  His appearance, hygiene and behavior were appropriate.  His affect and mood were normal with a slightly flattened affect and depressed mood.  His speech and communication was normal.  He had difficulty concentrating.  He had panic attacks several times a week.  He was not unduly suspicious of people.  He had no obsessive/compulsive behavior and had no history of hallucinations or delusions.  His thought process appeared to be normal.  There was no evidence of impaired judgment or abstract thinking.  He had some mild memory problems such as forgetting names and recent events.  There was no suicidal or homicidal ideation.  The diagnoses were PTSD, major depressive disorder, generalized anxiety with panic attacks and alcohol abuse in remission.  These were all separate diagnoses with their own individual symptomatology emanating from the same etiology.  A GAF score of 45 was assigned.  The examiner noted that the Veteran was mentally capable of managing his own benefit payments in his own best interest.  He had no difficulty performing activities of daily living.  He was able to establish and maintain effective work, school and social relationships.  He was unable to maintain family role function.  He had intermittent inability to perform recreational or leisurely pursuits due to his finances.  He had occasional interference with his physical health but no difficulty understanding simple or complex commands.  He had depressed mood, anxiety, chronic sleep impairment, panic attacks, memory loss and slightly flattened affect.  He needed more psychotherapy in addition to his medications and his prognosis was guarded.

The Veteran underwent another VA examination in March 2011.  He reported that he continued to have insomnia with intermittent nightmares, recurrent intrusive thoughts, difficulty socializing and hypervigilance.  He also experienced sadness, decreased energy, increased fatigue and poor concentration.  The examiner indicated that the Veteran's symptoms were moderate.  The Veteran reported that his symptoms affected his total daily functioning which resulted in him being homeless as he had lived in a transitional home for 6 months.  He was divorced from his wife.  He reported a history of violent behavior described as spanking his children too hard or pushing his wife in the past.  He had no history of suicide attempts.  He had a "very good" relationship with his current girlfriend.  He had a good relationship with his son but his relationship with his daughter was estranged due to religious differences.  After his military service he was a financial adviser for 35 years but had to close his business in 2007.  He had been unemployed since he closed his business.  The Veteran attempted to start a women's magazine with his girlfriend but this failed.  He claimed that his unemployment primarily was the result of his psychiatric symptoms because he had been too depressed to look for work since he closed his business.  On examination, his orientation was within normal limits. His appearance, hygiene and behavior were appropriate.  His affect and mood showed anxiety and depressed mood.  He had insomnia and had little motivation.  Communication and speech were within normal limits.  He showed impaired attention or focus.  He was easily distracted and his mind wandered.  He had panic attacks once a week.  He was hypervigilant.  There were no reports of delusions or hallucinations.  Obsessive compulsive behavior was absent.  His thought processes were appropriate.  Judgment was not impaired and abstract thinking was normal.  His memory was mildly impaired as he forgets names, directions and recent events.  He had no suicidal or homicidal ideation.  A GAF score of 60 was assigned.  The examiner noted that the Veteran was capable of managing benefit payments in his own best interest.  Mentally, he did not have difficulty performing activities of daily living.  He currently had difficulty establishing and maintaining effective work/school and social relationships because he remained unemployed, was estranged from his daughter and had a pending divorce from his wife.  The examiner described the Veteran's psychiatric impairment as symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner noted though that the Veteran generally was functioning satisfactorily with routine behavior, self-care and normal conversation.  

In a February 2012 letter, a VA psychiatrist noted that when he last evaluated the Veteran in October 2011, his mood was significantly depressed and he was also having continuing anhedonia, fatigue, insomnia, social withdrawal and hopelessness.  The psychiatrist noted that the Veteran had symptoms of persistent severe generalized anxiety, recurrent panic attacks, daytime flashbacks and nightmares of traumatic events, social avoidance and withdrawal, hyperarousal and hypervigilance.  He also began having recurrent major depression consisting of episodes when he had prominent depressed mood, anhedonia, fatigue, insomnia, cognitive difficulty and hopelessness.

The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran had been unemployed since 2004 and had one period of homelessness.  The examiner indicated that the Veteran's PTSD symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The examiner noted that the PTSD symptoms, while distressing, appeared to impact his function regarding interaction with others and the level of impairment on function appeared mild.  The depressive symptoms had the majority of impact on his ability to function and these were moderate by his report.  The Veteran was still in the process of a divorce.  He had 2 children.  While he was estranged from his daughter, he spoke to his son daily.  He was trying to be social but at present had lost contact with many friends.  He still had not worked since his last VA examination.  The examiner noted that the Veteran's symptoms had improved over the last year due to medication.  There was some social isolation but his biggest problem was the sudden flashes of anger that he reportedly could not control.  There was also chronic depression as well as a decline in concentration.  The depression appeared to be causing the greatest functional impairment as there was a lack of motivation, anhedonia, and part of the social isolation).  The Veteran denied current suicidal or homicidal ideation.

In an April 2012 addendum, the VA examiner indicated that the Veteran's GAF score for the depression and PTSD was 62 as the approximate distribution would be a GAF of 60-64 for depression and a GAF of 64-66 for PTSD).

A July 3, 2012 VA treatment report noted that, while the Veteran's mood was mildly depressed in March 2012, he was "considerably more" depressed as he was having panic attacks, more generalized anxiety and his PTSD flashbacks and nightmares had "significantly increased".  Other symptoms included anhedonia, fatigue, insomnia, indecisiveness and hopelessness.  The Veteran was not having current suicidal ideation with intent but he sometimes thought about this.  He also was not going out of his apartment or going to church and he cut off his friends.  He was only sleeping 4 hours a night.  On examination, he was oriented times 3 and his speech was normal.  His affect was cordial with normal emotional range and reactivity.  His mood was depressed with generalized and panic anxiety.  The physician not that the Veteran had "given up".  His PTSD reexperiencing symptoms had increased.  His thought content was normal without any delusions, hallucinations or other perceptual changes.  He specifically denied homicidal or suicidal intent. The diagnosis was PTSD and depression with "considerably more" symptoms.  

In a July 2012 correspondence, a VA psychiatrist noted that he had treated the Veteran for years for his depression and PTSD.  The psychiatrist assigned a GAF score of 43.  He indicated that the Veteran continued being markedly debilitated by his PTSD reexperiencing symptoms.  As a result, the Veteran had been unable to work in an effective and productive manner due to his severe chronic PTSD and recurrent depressive episodes.  The psychiatrist determined that the Veteran was permanently disabled.

In another July 2012 correspondence, the same VA psychiatrist again noted that he had determined that the Veteran was unable to obtain or maintain gainful employment due to his service-connected psychiatric disabilities.  He noted that the Veteran had experienced chronic PTSD for many years.  He noted that on March 3, 2009, he documented that the Veteran's PTSD and depressive symptoms had developed after he was repeatedly exposed to combat trauma.  At the time he also documented that the Veteran was experiencing PTSD related nightmares and daytime flashbacks.  Therefore, he recommended that consideration be given to making his 100 percent service connection retroactive to March 3, 2009 when his evaluation established the existence of combat induced PTSD symptoms.

Per the June 2015 Board remand instructions, the RO underwent development to determine the Veteran's self-employment occupational status between September 2010 and July 2012.  The Veteran provided tax information regarding his taxable income.  The Veteran contends that he had no taxable income since the year 2000.





I.  PTSD

      Laws and Regulations

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

As noted above, a January 2012 rating decision granted the Veteran service connection for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder at an initial 50 percent disability rating, effective September 30, 2010, the date the Veteran's claimed was received. 

As such, the Veteran's claim for an earlier effective date for the assignment of a 70 percent rating is limited to any period of time after September 30, 2010 (the date of the claim for service connection).

With the date of claim established the Board must now determine when entitlement to a 70 percent rating arose.  38 C.F.R. § 3.400(o).  The term "date entitlement arose" is not defined in the current statute or regulation.  See id.  However, case law has interpreted the phrase as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. §5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, the Veteran is requesting an earlier effective date for the award of a 70 percent rating.  Thus, the date entitlement arose will be the date on which the Veteran's psychiatric disability symptomatology either met or approximated the level of severity contemplated by a 70 percent rating.

The Veteran's increased 70 percent rating was provided by the RO as a result of medical evidence and statements received by the VA on July 3, 2012.  

The Board finds that, although the Veteran has been afforded an increased 70 percent rating effective July 3, 2012 the evidence of record shows that his psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder symptoms, more nearly approximate the 50 percent rating criteria prior to July 3, 2012.  In other words, the criteria for a rating in excess of 50 percent were not met prior to July 3, 2012.  

In this regard, for the period prior to July 3, 2012, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.

Moreover, the rating criteria for a 70 percent evaluation contemplate symptoms resulting in an inability to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships as he was estranged from his daughter and was in the process of divorcing his wife, his social impairment more closely contemplates the currently assigned 50 percent evaluation.  Notably, the Veteran had difficulty in establishing and maintaining effective work and social relationships as he reported periods of isolation.  However, the January 2011 VA examiner determined that he was able to establish and maintain effective work, school and social relationships while the March 2011 VA examiner reported that the Veteran had a "very good" relationship with his current girlfriend and had a good relationship with his son.  Thus, the Veteran did not have an inability to establish or maintain social relationships prior to July 3, 2012.  

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of paranoia.  There are also no reported episodes of homicidal or suicidal ideation.

The Veteran's majority of GAF scores ranging from 60 to 65 or this time period also generally show moderate impairment and support a 50 percent rating for a psychiatric disability, to include PTSD and major depressive disorder.  As noted above, GAF scores of 65 indicate mild symptoms and some difficulty in social, occupational, or school functioning while the GAF scores of 60 indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

The Board notes that the January 2011 VA examiner provided a GAF score of 45 which is indicative of more serious symptoms.  However, the January 2011 VA examiner also noted that the Veteran was mentally capable of managing his own benefit payments in his own best interest, had no difficulty performing activities of daily living and was able to establish and maintain effective work, school and social relationships.  Subsequent VA examiners also specifically described the Veteran's psychiatric symptoms as being mild to moderate in severity.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

The Veteran indicated that he experienced depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances and feelings of hopelessness.  He also experienced panic attacks.   

However, the VA examiners specifically described the Veteran's current functional impairment as moderate and while the Board accepts that the Veteran's symptoms have effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

Indeed, at no point in this time period prior to July 3, 2012 did the VA examiner or any other examiner or treating physician find that the Veteran's symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

As noted above, in a July 2012 correspondence, the Veteran's treating VA psychiatrist determined that the Veteran was permanently disabled which eventually resulted in a grant of entitlement of a TDIU and an increased 70 percent rating, effective July 3, 2012 for his psychiatric disability.

In another July 2012 correspondence, the same VA psychiatrist recommended that consideration be given to making the Veteran's 100 percent service connection retroactive to March 9, 2009 when his evaluation established the existence of combat induced PTSD symptoms.  However, while March 2009 established the existence of combat induced PTSD symptoms, as shown above, the record again does not demonstrate for the period prior to July 3, 2012 that the Veteran's psychiatric disabilities were manifested by symptoms consistent occupational and social impairment with deficiencies in most areas.

The Board also notes that the rationale of the July 2012 correspondence is contradictory to the VA mental health treatment notes from the time prior to July 3, 2012.  The VA treatment records at the time, including substantial amounts of treatment conducted by the VA treating physician who composed the July 2012 correspondence, did not reflect that the Veteran had symptoms that would warrant a rating in excess of 50 percent.  

Notably, the treating psychiatrist in a March 9, 2009 VA treatment note indicated that the Veteran had normal speech and his mood was only mildly anxious without any significant degree of depression, mood irritability or mood cycling.  The rate, amount, flow and syntax of his thinking were normal.  

The Veteran's psychiatric treatment records for the period prior to July 3, 2012 continuously indicated that his symptoms were moderate, and his GAF scores during treatment corresponded to his reported moderate symptoms.  

In fact, the Board notes that the March 2011 and April 2012 VA examiners also indicated that the Veteran's social and occupational impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This description actually corresponds squarely with the schedular requirements for the assignment of a 30 percent disability rating.  

Despite the fact that this description actually corresponds squarely with a lesser disability rating, the Board will not disturb the Veteran's current 50 percent disability rating for the period prior to July 3, 2012.  However, a rating in excess of 50 percent is clearly not available based on these findings for this period.

Thus, while the record demonstrates that the Veteran did have some social and occupational impairment which impact his quality of life, the greater weight of evidence demonstrates that it was to a degree less that is contemplated by the 50 percent rating currently assigned for the period prior to July 3, 2012.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating for this period.  While the Veteran has some of the criteria for a 70 percent rating prior to July 3, 2012, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not exceed his current 50 percent rating for this period.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating for the period prior to July 3, 2012.

Accordingly, this evidence demonstrates for the period prior to July 3, 2012, that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met for the time period.  

Prior to July 3, 2012, there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability was manifested by total social impairment as he had been able to maintain relationships with some of his family.  

As shown above, the criteria for a 70 percent disability rating are not shown prior to July 3, 2012.  Accordingly, an effective date prior to July 3, 2012, for the assignment of a 70 percent rating for a psychiatric disability, to include PTSD and major depressive disorder is denied.

In determining whether the facts support a findings of a 70 percent rating prior to July 3, 2012, the Board has considered the potential application of 38 C.F.R. § 3.321(b)(1).  The severity of the Veteran's service-connected PTSD is fully contemplated by the rating criteria.  Further, his service-connected PTSD is not productive of additional symptoms that only become apparent when considering the combined effects of all service-connected disabilities.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111   (2008).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  TDIU

      Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Board notes that prior to July 3, 2012, the Veteran was service connected for posttraumatic stress disorder (PTSD) (50 percent) and tinnitus (10 percent).  Prior to July 3, 2012, his combined rating of 60 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

	Analysis

Initially, the Board notes again that the Veteran's combined disability rating of 60 percent for the period prior to July 3, 2012 does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted for the period prior to July 3, 2012.  

The Veteran has maintained that he was unemployable due to the effects of his service-connected psychiatric disabilities.  

As noted above, this appeal is limited to the date of the claim for service connection which was received by the VA on September 30, 2010.  Additionally, the Veteran had no service connected disabilities prior to September 30, 2010.

Accordingly, as September 30, 2010 is the date of claim for purposes of assigning an effective date, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for TDIU were met.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before July 3, 2012.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The record demonstrates that the Veteran was formerly employed as a financial planner and real estate adviser.  In various statements, the Veteran has reported that he had operated his own real estate and investment business before his service-connected psychiatric disability prevented him from doing so, but has provided varying dates of when the business was terminated.  (In his January 2012 application for TDIU, he indicated he became too disabled to work in September 2001.  A January 2011 VA examination report notes he reported his business collapsed in 2004.  On March 2011 VA examination, he reported he closed his business in 2007.) 

While there is some conflicting evidence as to when he became unemployed, the record demonstrates that he had been unemployed prior to September 30, 2010.  

As noted above, the evidence clearly reveals that the Veteran has a significant psychiatric disability which affects his social and occupational abilities.  While the Board is sympathetic for the restrictions that encompassed this service-connected disability, the evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment for the period prior to July 30, 2012.  

Significantly, the January 2011 VA examiner noted that the Veteran's business collapsed due to the financial environment in 2004.  The examiner indicated though that the Veteran's unemployment was not due to the effects of his mental condition, but rather due to the financial conditions of the country.  He also noted that the Veteran was mentally capable of managing his own benefit payments in his own best interest and had no difficulty performing activities of daily living.  He was able to establish and maintain effective work, school and social relationships.

The March 2011 VA examiner also found that the Veteran was capable of managing benefit payments in his own best interest and did not have difficulty performing activities of daily living.  The examiner noted though that the Veteran generally was functioning satisfactorily with routine behavior, self-care and normal conversation.  

The April 2012 VA examiner also found that the Veteran's PTSD symptoms were mild and that his depressive symptoms were moderate.

The Board acknowledges again, that the Veteran's VA treating physician in a July 2012 correspondence, noted that he had determined that the Veteran was unable to obtain or maintain, gainful employment due to his service-connected psychiatric disabilities and that consideration should be given to making his 100 percent service connection retroactive to March 9, 2009 when his evaluation established the existence of combat induced PTSD symptoms.

However, the Board does not find this opinion to be persuasive because the rationale is contradictory to the VA mental health treatment notes from the time prior to July 3, 2012.  The VA treatment records at the time, including substantial amounts of treatment conducted by the VA treating physician, did not reflect that the Veteran was unable to obtain or maintain gainful employment due to his service-connected psychiatric disabilities.  The Veteran's psychiatric treatment records for the period prior to July 3, 2012 continuously indicated that his symptoms were moderate, and his GAF scores during treatment corresponded to his reported moderate symptoms.  Additionally, the January 2011 VA examiner at the time specifically indicated that the Veteran's unemployment was not due to the effects of his mental condition, but rather due to the financial conditions of the country.

As the VA physician's opinion contradicts the treatment records in the mental health program for the time prior to July 3, 2012, the Board finds the opinion to be inadequate to support a finding of TDIU based on a psychiatric disability.  

Accordingly, the most probative evidence demonstrates that the Veteran's service-connected psychiatric disability was not of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before July 3, 2012.

Regarding the Veteran's other service-connected disability, the treatment records do not show that his tinnitus limits his employability, and the Veteran has not indicated such.

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiners' opinions which considered the Veteran's entire disability picture.

While the Veteran did not work prior to July 3, 2012, the weight of the record shows that his lack of employment was due to economic reasons.  The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment for the period before July 3, 2012.  Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period before July 3, 2012, and that referral for to the Directory of Compensation Service for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an effective date prior to July 3, 2012, for the assignment of a 70 percent rating for a psychiatric disability, to include PTSD and major depressive disorder is denied.
 
Entitlement to an effective date prior to July 3, 2012, for the grant of a TDIU is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


